People v Monarez (2017 NY Slip Op 01234)





People v Monarez


2017 NY Slip Op 01234


Decided on February 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2016-07849
 (Ind. No. 240/14)

[*1]The People of the State of New York, plaintiff, 
vGilberto Monarez, defendant.


Gilberto Monarez, Dannemora, NY, defendant pro se.
Michael E. McMahon, District Attorney, Staten Island, NY (Alexander Fumelli of counsel), for plaintiff.
Mark Geisser, Staten Island, NY, former counsel.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered February 24, 2015.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
RIVERA, J.P., ROMAN, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court